Citation Nr: 0632675	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-39 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In October 2005, the veteran testified 
at a hearing before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing); a copy of the hearing transcript 
is associated with the claims file.  

The veteran's service connection claims for residuals of a 
right and a left knee injuries are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

There is no competent medical evidence of a respiratory 
disorder.


CONCLUSION OF LAW

Claimed respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A September 2003 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the evidence of record -- service 
medical records, examination reports, and lay statements -- 
is adequate for determining whether the criteria for service 
connection have been met.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issues on appeal and that VA 
has satisfied, to the extent possible, the duty to assist.  
It follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
tuberculosis, to a degree of 10 percent or more within three 
years from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).  

The veteran claims that he has a respiratory disorder, which 
occurred or was aggravated in military service.  

Service medical records show that the veteran had complained 
of, and was treated for respiratory issues during active 
service.  However, there was no diagnosis of any chronic 
conditions for the claimed disorder.  The claims file 
documented an instance of the veteran's allergic reaction to 
purified protein derivative (PPD), which prompted a chest X-
ray.  The X-ray failed to reveal a diagnosis for 
tuberculosis.  In March 1992, almost six years after the 
veteran's discharge, a re-enlistment examination shows that 
the veteran was clinically normal for his chest and lungs.

Post-service medical evidence includes a VA general medical 
examination.  At the November 2004 examination the veteran 
reported that he received treatment for one year for PPD and 
had pneumonia in 1984.  He also reported sensations of 
breathlessness and exertion, but an X-ray taken in 2001 was 
negative and he was treated symptomatically.  On physical 
examination, the veteran's lungs proved to be clear to 
auscultation and breath sounds were normal with no rhonchi, 
wheezes, or rubs.  The veteran had normal inspiration and his 
respiratory rate was 60 at rest.  A chest X-ray and a 
pulmonary function test were conducted for the examination 
and both revealed normal findings.  Accordingly, the examiner 
found no diagnosis of a chronic condition for the veteran's 
respiratory symptoms and did not see any impairment relating 
to the veteran's military service.  

During the aforementioned hearing, the veteran testified that 
X-ray study of his lungs during boot camp was positive.  He 
further noted that he was hospitalized in service for 
complaints related to pneumonia.  The veteran stated that 
while he as seen in service for complaints related to 
breathing, he was not diagnosed as suffering from a 
respiratory disorder.  

The appellant and his representative may believe that there 
was a causal relationship between the veteran's service and 
the claimed disorder.  However, the Board notes that there is 
no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as 
medical experts for their statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).
Moreover, in the absence of competent medical evidence of a 
diagnosed respiratory disorder the veteran's claim must be 
denied.  

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed respiratory 
disorder and, it follows that, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted for 
residuals of left and right knee injuries.  See Dingess, 
supra.  Further, it is unclear whether the RO has requested 
all relevant medical records for the veteran.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Regarding the veteran's claims for right and left knee 
disorders, he contends that he suffered from a right knee 
injury during basic training and received treatment for the 
injury.  Also, he suffered from a left knee injury pursuant 
to a physical fitness test in July 1985.  The claims file 
contains no evidence of injury relating to his right knee 
during active service.  Medical records from March 1994 show 
that, in February 1994, the veteran twisted and injured his 
right knee at his civilian occupation.  At the October 2005 
hearing, the veteran indicated that, in 1995, he was treated 
by a private physician, who took a Magnetic Resonance Imaging 
(MRI) of his right knee and found some meniscus tissue 
damage.  On remand, the VA should ask the veteran again to 
identity and sign releases for health care providers that 
have treated him for any knee injuries since service and 
should attempt to obtain any treatment records.

On the occasion of the December 2003 VA examination, the 
examiner did not appear to have reviewed the veteran's claims 
file, but did diagnose the veteran with patellofemoral pain 
syndrome and internal derangement of the right knee.  The 
November 2004 VA examiner stated that the veteran's claims 
file was not available for his review.  The November 2004 
examiner based his opinion solely on the veteran's report of 
a left knee injury during basic training and did not provide 
diagnoses of any disorders for both knees.  On remand, the 
veteran should be scheduled for an orthopedics examination to 
clarify the diagnosis of any knee disorders found for both 
knees and to elicit etiological opinions.  The examiner 
should be provided with the veteran's claims file and asked 
to indicate whether the veteran suffers from any knee 
disorders and, if so, whether it was incurred during active 
service, within one year of discharge, or due to post-service 
employment, in particular when the veteran twisted his right 
knee in February 1994.  The Board reminds the veteran that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that: (1) includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and (2) explains what the 
claimant is expected to provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination in order to determine the 
nature and etiology of any knee disorders 
for both knees.  The examiner should take 
a complete history from the veteran and 
review the pertinent evidence in the 
claims file and must indicate in the 
examination reports that such was 
performed.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present.  
After all relevant evidence in the claims 
file is reviewed, the examiner should 
offer an opinion as to whether the 
veteran has any knee disorders, for both 
knees, and, if so, whether such 
disorder(s) is at least as likely as not 
(50 percent or more probability) (1) the 
result of some incident of active 
service, in particular an injury to the 
right knee during basic training and an 
injury to the left knee during a physical 
fitness test in July 1985, (2) was 
manifested within one year of service 
discharge, or (3) is due to post-service 
employment, in particular, when the 
veteran twisted his right knee in 
February 1994.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
claims for entitlement to service 
connection for residuals of right and 
left knee injuries.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


